                                                                          Case 4:19-cv-08426-YGR Document 67 Filed 10/26/20 Page 1 of 1




                                                                  1                                      UNITED STATES DISTRICT COURT
                                                                  2                                    NORTHERN DISTRICT OF CALIFORNIA
                                                                  3
                                                                      THE CALIFORNIA BEACH CO. LLC,                      Case No.: 4:19-cv-08426-YGR
                                                                  4

                                                                  5               Plaintiff,                             ORDER: (1) ADOPTING MAGISTRATE JUDGE’S
                                                                                                                         REPORTS AND RECOMMENDATIONS;
                                                                  6          v.                                          (2) GRANTING PLAINTIFF’S MOTION FOR
                                                                                                                         DEFAULT JUDGMENT; AND (3) GRANTING
                                                                  7                                                      PLAINTIFF’S MOTION FOR AN AWARD OF
                                                                      HAN XIAN DU,
                                                                  8                                                      DAMAGES, ATTORNEYS’ FEES AND COSTS
                                                                                   Defendant.
                                                                  9                                                      Dkt. Nos. 35, 43, 46, 61
                                                                 10

                                                                 11
                               Northern District of California




                                                                 12          The Court has reviewed Magistrate Judge Laurel Beeler’s Report and Recommendation (Dkt.
United States District Court




                                                                 13   Nos. 43, 61 “Reports”) recommending granting plaintiff The California Beach Co. LLC’s (“CBC”)
                                                                 14   motion for default judgment as to defendant Han Xian Du (Dkt. No. 35) and motion for an award of
                                                                 15   damages, attorneys’ fees and costs (Dkt. No. 46), to which no party filed an objection. The Court has
                                                                 16   reviewed the Reports carefully. The Court finds the Reports correct, well-reasoned, and thorough,
                                                                 17   and ADOPTS them in every respect.
                                                                 18          Accordingly, and for the reasons set forth in the Reports:
                                                                 19          1.        The motion for default judgment is GRANTED;
                                                                 20          2.        The motion for an award of damages, attorneys’ fees and costs is GRANTED; and
                                                                 21          3.        The proposed form of judgment (Dkt. No. 66) consistent with the Reports shall be
                                                                 22   entered in favor of CBC and against Du.
                                                                 23          The Clerk of the Court is directed to close this case upon the issuance of judgment.
                                                                 24          This Order terminates docket numbers 35, 43, 46, and 61.
                                                                 25          IT IS SO ORDERED.
                                                                 26   Date: October 26, 2020                     _______________________________________
                                                                                                                             YVONNE GONZALEZ ROGERS
                                                                 27                                                         UNITED STATES DISTRICT JUDGE
                                                                 28
